245 S.W.3d 262 (2008)
Conrad A. LOHUTKO, Appellant,
v.
ACCLAIM SYSTEMS, INC., Respondent.
No. ED 90075.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2008.
Steven A. Trefts, Swansea, IL, for Appellant.
Brent L. Martin, Saint Peters, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Conrad Lohutko appeals the judgment of the circuit court granting Acclaim Systems's ("Acclaim") motion to dismiss his petition for lack of personal jurisdiction. We find that the dismissal was not in error. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).